Citation Nr: 0929923	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether service may be recognized for Department of Veterans 
Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant claims to have recognized guerilla service from 
May 4, 1945, to September 10, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant failed, 
without apparent cause, to appear for a scheduled hearing in 
December 2006.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits, including nonservice- 
connected pension benefits. 38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); C.F.R. §§ 3.1, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence necessary 
to prove the element of veteran status.  Palor v. Nicholson, 
21 Vet. App. 325, 331 (2007) ("Since veteran status is 
frequently a dispositive issue in claims filed by Philippine 
claimants, some tailoring of VCAA notice concerning proof of 
veteran status is necessary in most, if not all, cases.").

In this case, in September 2001 and November 2006 letters, 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete claims for service 
connection and nonservice-connection pension, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1).  The RO then reconsidered the 
claim in a June 2008 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

While the notice letters discussed above included specific 
information regarding veteran status.  As set forth in detail 
below, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.  
The Board is bound by this certification. See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 
332 ("The Federal Circuit's decision in Soria recognizes that 
service department certifications that Philippine service 
either qualifies or does not qualify the claimant for veteran 
status are conclusive and binding on VA."); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In light of this 
binding certification, any VCAA notification error is non-
prejudicial as the appellant is not entitled to benefit as a 
matter of law.  See Valiao v. Principi, 17 Vet. App. 229 
(2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, 
in assessing whether the appellant was prejudiced by VA's 
failure to notify him of the various methods available for 
proving Philippine veteran status, the Court can conclude 
only that because the appellant is currently ineligible for 
VA benefits as a matter of law based on the [the service 
department's] refusal to certify the appellant's service, he 
was not prejudiced by the section 5103(a) notice error.").

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information regarding the appellant's claimed service from 
the service department.  The appellant has identified no 
other pertinent evidence, nor is there any indication of 
relevant, outstanding evidence.  Given the nature of the 
issue on appeal, the Board finds that there is no need for a 
VA medical opinion. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A.  § 
5103A; 38 C.F.R. § 3.159(c).  Neither the veteran nor his 
representative has argued otherwise.  In any event, the Court 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the appellant's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Id.

Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran." The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

§3.40 Philippine and Insular Forces.
(a) Regular Philippine Scouts.  Service in the Philippine 
Scouts (except that described in paragraph (b) of this 
section), the Insular Force of the Navy, Samoan Native Guard, 
and Samoan Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  Benefits are payable in dollars at the 
full-dollar rate.
(b) Other Philippine Scouts. Service of persons enlisted 
under section 14, Pub. L. 190, 79th Congress (Act of October 
6, 1945), is included for compensation and dependency and 
indemnity compensation.  Except as provided in Sec. Sec. 3.42 
and 3.43, benefits based on service described in this 
paragraph are payable at a rate of $0.50 for each dollar 
authorized under the law.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. 107)
(c) Commonwealth Army of the Philippines.
(1) Service is included, for compensation, dependency 
and indemnity compensation, and burial allowance, from 
and after the dates and hours, respectively, when they 
were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 
26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section 
is also included. Service on or after July 1, 1946, is 
not included.  Except as provided in Secs. 3.42 and 
3.43, benefits based on service described in this 
paragraph are payable at a rate of $0.50 for each 
dollar authorized under the law.
(2) Unless the record shows examination at time of 
entrance into the Armed Forces of the United States, 
such persons are not entitled to the presumption of 
soundness.  This also applies upon reentering the Armed 
Forces after a period of inactive service.
(d) Guerrilla service.
(1) Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with 
the United States Forces are included.  (See paragraph 
(c) of this section.)  Service as a guerrilla by a 
member of the Philippine Scouts or the Armed Forces of 
the United States is considered as service in his or 
her regular status. (See paragraph (a) of this 
section.)
(2) The following certifications by the service 
departments will be accepted as establishing guerrilla 
service:
(i) Recognized guerrilla service;
(ii) Unrecognized guerrilla service under a 
recognized commissioned officer only if the person 
was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army.  This excludes civilians.
A certification of "Anti-Japanese Activity" will not be 
accepted as establishing guerrilla service.
(e) Combined service.  Where a veteran who had Commonwealth 
Army or guerrilla service and also had other service, wartime 
or peacetime, in the Armed Forces of the United States, has 
disabilities which are compensable separately on a dollar and 
a $0.50 for each dollar authorized basis, and the 
disabilities are combined under the authority contained in 38 
U.S.C. 1157, the evaluation for which dollars are payable 
will be first considered and the difference between this 
evaluation and the combined evaluation will be the basis for 
computing the amount payable at the rate of $0.50 for each 
dollar authorized.
38 C.F.R. § 3.40 (2008)

§3.41 Philippine service. 
(a) For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier.  Release from active duty includes: 
(1) Leaving one's organization in anticipation of or 
due to the capitulation. 
(2) Escape from prisoner-of-war status. 
(3) Parole by the Japanese. 
(4) Beginning of missing-in-action status, except where 
factually shown at that time he was with his or her 
unit or death is presumed to have occurred while 
carried in such status: Provided, however, that where 
there is credible evidence that he was alive after 
commencement of his or her missing-in-action status, 
the presumption of death will not apply for Department 
of Veterans Affairs purposes. 
(5) Capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against Japanese prior to formal 
capitulation will be considered return to active duty 
for period of such service. 
(b) Active service of a Regular Philippine Scout or a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a "prisoner-of-war" 
status immediately following a period of active duty, or a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in paragraph (a) of this section, the veteran is 
factually found by the Department of Veterans Affairs to have 
been injured or killed by the Japanese because of anti-
Japanese activities or his or her former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for Department of 
Veterans Affairs purposes.  Determination shall be based on 
all available evidence, including service department reports, 
and consideration shall be given to the character and length 
of the veteran's former active service in the Armed Forces of 
the United States. 
(c) A prisoner-of-war status based upon arrest during general 
zonification will not be sufficient of itself to bring a case 
within the definition of return to military control. 
(d) The active service of members of the irregular forces 
"guerrilla" will be the period certified by the service 
department. 
38 C.F.R. § 3.41 (2008)

§3.203 Service records as evidence of service and character 
of discharge
(a) Evidence submitted by a claimant. For the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the Department 
of Veterans Affairs may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: 
(1) The evidence is a document issued by the service 
department. A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody or, if the copy was submitted by an accredited 
agent, attorney or service organization representative 
who has successfully completed VA-prescribed training 
on military records, and who certifies that it is a 
true and exact copy of either an original document or 
of a copy issued by the service department or a public 
custodian of records; and 
(2) The document contains needed information as to 
length, time and character of service; and 
(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate. 
(b) Additional requirements for pension claimants. In 
addition to meeting the requirements of paragraph (a) of this 
section, a document submitted to establish a creditable 
period of wartime service for pension entitlement may be 
accepted without verification if the document (or other 
evidence of record) shows: 
(1) Service of 4 months or more; or 
(2) Discharge for disability incurred in line of duty; 
or 
(3) Ninety days creditable service based on records 
from the service department such as hospitalization for 
90 days for a line of duty disability. 
(c) Verification from the service department. When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section (and paragraph (b) of this section in pension 
claims), the Department of Veterans Affairs shall request 
verification of service from the service department.  
However, payment of nonservice-connected burial benefits may 
be authorized, if otherwise in order, based upon evidence of 
service which VA relied upon to authorize payment of 
compensation or pension during the veteran's lifetime, 
provided that there is no evidence which would serve to 
create doubt as to the correctness of that service evidence.  
If it appears that a length of service requirement may not be 
met (e.g., the 90 days wartime service requirement to receive 
pension under 38 U.S.C. 1521(j)), the Department of Veterans 
Affairs shall request a complete statement of service to 
determine if there are any periods of active service that are 
required to be excluded under § 3.15. 
38 C.F.R. § 3.203 (2008)

Factual Background and Analysis

The record shows that in June 2001, the appellant submitted 
an application for VA nonservice-connected pension benefits, 
claiming that he was unable to work due to dizziness, 
arthritis in his legs, and an ulcer.  He indicated that he 
had served as a private in the 2nd Repl Co, 4th Repl 
Battalion, Philippine Army from May 1945 to September 1945.

In support of his claim, the appellant submitted a Philippine 
Army Form 23.  

In November 2001, the National Personnel Records Center 
(NPRC) completed their research into this matter and 
concluded, "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the services of the United States Armed 
Forces."

In a December 2001 determination, the RO denied the 
appellant's claim, noting that he had no legal entitlement to 
nonservice- connected pension.  The RO explained that the 
appellant did not have the required military service to be 
eligible for VA benefits.  A second RO decision in August 
2002 further explained that the NPRC verified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army (USAFFE) including recognized guerilla 
service, in the service of the United States Armed Forces.  

The appellant submitted a claim for nonservice-connected 
pension benefits in April 2005.  He submitted a copy of his 
membership card in the American Legion.  In support of his 
claim, the appellant submitted a Philippine Army Form 23, a 
copy of a temporary service record, a copy of an enlistment 
record, and a copy of an "Organization To Which Attached" 
record, an Armed Forces of the Philippine- Office of the 
Adjutant General Certificate noting that the appellant had 
recognized guerilla service from May 4, 1945 to September 10, 
1945; a statement from the Philippines Veterans Affairs 
Office certifying that the appellant was a Veteran of World 
War II/Philippine Revolution, as well as an Affidavit for 
Philippine Army Personnel indicating that the appellant was 
attached to the 43rd Infantry Division from May 4, 1945 to 
June 30, 1945, and then attached to the 38th Division until 
September 9, 1945.  

VA sought certification of the appellant's claimed service 
and the NPRC in November 2001 certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces during World War II.  As noted, VA is 
bound by the certification of the service department.

The Board finds that none of the material submitted by the 
appellant is sufficient to prove qualifying service.  The 
materials he submitted did not include a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  38 C.F.R. § 3.203.  The 
Board must therefore rely on the findings of the NPRC.

As the appellant did not have the requisite service to 
qualify him for VA benefits, the appeal must be denied.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board has carefully 
reviewed the appellant's statements regarding his military 
service in World War II, as well as the medical evidence he 
submitted.  In the absence of qualifying service, however, 
such evidence is immaterial.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant's service is not recognized for Department of 
Veterans Affairs benefit purposes, and the claim is denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


